Citation Nr: 1829027	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for residuals of a back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This case comes on appeal to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board acknowledges that the RO adjudicated the Veteran's service connection claim as a claim for entitlement to service connection for PTSD.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

Furthermore, based on the evidence of record and the Veteran's statement in August 2012, it appears the Veteran meant to claim service connection for a left knee condition rather than the right.  The Board notes the RO issued a Statement of the Case (SOC) in May 2015 in relation to the Veteran's left knee condition, but the Veteran never perfected an appeal as to service connection for his left knee condition.  Accordingly, the issue of entitlement to service connection for a left knee condition is not before the Board.

The issues of entitlement to service connection for PTSD, entitlement to service connection for ED, and entitlement to service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran does not have a right knee disability that is related to his military service.

2.  In an August 2007 decision, the RO denied entitlement to service connection for a back condition.  The Veteran did not appeal.

3.  The evidence added to the record since the August 2007 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The August 2007 rating decision that denied entitlement to service connection for a back condition is final.  38 U.S.C. § 7105(c) (2012); 38 U.S.C. § 20.1103 (2017).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran petitions to reopen his previously denied service connection claim for a back condition.  For the following reasons, the Board finds that reopening is warranted.

Service connection for a back condition was previously denied in an August 2007 rating decision because the RO found that the medical evidence failed to show the Veteran's degenerative back changes were linked to any event or injury which occurred during service.  The RO also determined that there was no evidence to show that the Veteran's condition had existed from his active service to the present. The Veteran was notified of the August 2007 rating decision and of his appellate rights by letter dated August 31, 2007.  The Veteran did not submit a notice of disagreement or initiate an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for perfecting an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered").  Accordingly, the August 2007 rating decision is final.  See 38 U.S.C. § 7105(c); 38 U.S.C. § 20.1103.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  The new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Treatment records from 2010 through 2012 show that the Veteran continues to have complaints of low back pain.  Furthermore, he provided additional information in his June 2012 and May 2014 Statements in Support of Claim where he notes that he has had problems with his back since discharge.  At the time of the August 2007 rating decision, the Veteran's medical records and statements were not of record.  Thus, the new evidence is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate service connection, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.356(a).  As noted above, the credibility of the evidence is also presumed.  Therefore, the claim is reopened.

II.  Service Connection for Right Knee

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b).

The Veteran received a VA examination in May 2014.  The examiner reviewed the claims file, imaging studies were performed, and a physical examination was conducted.  The examiner diagnosed the Veteran with a left knee strain.  The right knee tested normal.

Regarding the second element of Shedden, an in-service incurrence, the Veteran's STRs mention complaints of left knee pain; however, there is no diagnosis for the right knee.  Furthermore, as noted by the May 2014 opinion, the medical evidence does not support a claim for entitlement to service connection for a right knee disability because the Veteran does not have a diagnosis of a right knee disability.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The Veteran's claim for entitlement to service connection for a right knee disability is denied.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.

Service connection for a right knee disability is denied.


REMAND

The Veteran submitted a VA Form 21-4142, received in May 2014, and noted that he had pertinent medical records with the Saint James VA Clinic and the Harry S. Truman Memorial Veterans' Hospital.  The Board notes that CAPRI records were received from the Columbia, Missouri VAMC in July 2014 as shown in the Legacy Content Manager Documents.  However, while these documents mention that the Veteran was seen at the Saint James VA Clinic by B.S., those records do not appear to be part of the Veteran's file.  Accordingly, on remand the RO should attempt to obtain these documents.

Furthermore, the Veteran received an examination in July 2012.  However, the probative value of this examination is diminished as it was not based on the Veteran's complete record - to include the records from the Columbia VAMC that were received in July 2014.  Furthermore, that examiner provided a negative opinion and as part of the rationale, noted the Veteran lacked significant PTSD symptoms such as re-experiencing symptoms.  The Board does not find the rationale probative in light of the available record.  For example, the Veteran noted in a statement received in June 2012 that he experiences sleep disturbance and wakes up in the middle of the night and can smell burnt flesh, which is a re-experiencing of witnessing two men who had been burned inside a jeep.  The Veteran noted the smell of burnt flesh remained in his truck for days.  He also maintains that he experiences guilt for not engaging in battle while in Vietnam.  The Veteran's CAPRI records dated August 2012 note he experiences intrusive thoughts about Vietnam, avoids watching television about Vietnam, does not feel close to others, and panics in busy traffic.  Finally although the July 2012 examiner found that the Veteran lacked significant PTSD symptoms such as re-experiencing symptoms, he detailed significant PTSD symptoms within the remarks section of the exam, which included the Veteran experiencing nightmares 3-4 times per week about Vietnam, recalling the burnt flesh, and endorsing hypervigilance, irritability, and avoidance.  Accordingly, a new examination is needed that is based on the complete record, addresses the Veteran's reported PTSD-like symptoms, and provides an adequate report of whether any acquired psychiatric disability of the Veteran is related to his active service.

For his back claim, the Veteran has yet to receive an opinion.  In his June 2012 Statement in Support of Claim, the Veteran noted that he has had problems with his back since discharge from active duty.  He also noted that he believes his back problems are related to his MOS as a truck driver while on active duty in Vietnam as he operated a vehicle in conditions that caused him to bounce up and down, which had an impact on his back.  Indeed, his military records reflect that he was a heavy-duty vehicle driver and truck-master while in the military and that he served in Vietnam.  On remand, the Veteran should be afforded an examination to determine whether it is likely that his back problems are related to his work during active service.

Finally, in light of the need to remand the acquired psychiatric claim for the above reasons, the Board finds that the ED claim is intertwined with that claim as a VA examiner determined in July 2012 that the Veteran's ED became worse after starting sertraline, which he takes for his anxiety and depression, and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated and missing VA treatment records - to include from the Saint James VA Clinic.

2.  Obtain a new examination and opinion for the Veteran's psychiatric disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric condition had its clinical onset during active service or is related to any in service disease, event, or injury, to include the Veteran's experiences as a truck driver in Vietnam.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

3.  Obtain an examination and opinion for the Veteran's back condition.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back condition had its clinical onset during active service or is related to any in service disease, event, or injury, to include the Veteran's work as a truck driver in Vietnam and his contention that he has had back problems since discharge from active duty.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


